Case: 4:12-cv-00202-JCH Doc. #: 208 Filed: 12/28/18 Page: 1 of 5 PageID #: 1084



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI

A.B.S., as surviving daughter of deceased
                               )
ANTHONY L. SMITH, and a minor, by
                               )
and through her next friend CHRISTINA
                               )
WILSON,                        )
                               )
        Plaintiff,             )                    Case No.: 4:12-cv-00202-JCH
                               )
v.                             )
                               )
BOARD OF POLICE COMMISSIONERS, )
et al.,                        )
                               )
        Defendants.            )


 REPLY OF RESPONDENT BOARD OF POLICE COMMISSIONERS IN SUPPORT
 OF JOINT MOTION OF PLAINTIFF A.B.S. AND RESPONDENTS FOR APPROVAL
         OF SETTLEMENT, ENTRY OF JUDGMENT AND SANCTIONS

       COME NOW Respondents Bettye Battle Turner, Richard Gray, Thomas Irwin, and

Francis Slay (collectively referred to herein as the “St. Louis Board of Police Commissioners” or

the “Board”), and in support of the Joint Motion of Plaintiff A.B.S. and Respondents for

Approval of Settlement, Entry of Judgment and Sanctions (“Joint Motion”), state as follows:

                                       BACKGROUND

       On December 6, 2018, Plaintiff A.B.S., Respondent Board and Intervenor Attorney

General’s Office (“AGO”) filed their Joint Motion requesting that this Court approve a proposed

settlement agreement (“Proposed Settlement”) resolving all claims set forth in Plaintiff A.B.S.’s

Motion to Re-Open Discovery, Motion for Show Cause Hearing and Motion for Sanctions on

December 18, 2017 (Doc. 104) (“Motion for Discovery Sanctions”). The Proposed Settlement

settles and resolves Plaintiff’s claim that the Board and AGO withheld evidence responsive to

discovery requests propounded by A.B.S. in the underlying wrongful death action.




                                                1
Case: 4:12-cv-00202-JCH Doc. #: 208 Filed: 12/28/18 Page: 2 of 5 PageID #: 1085



       The Joint Motion further requests that this Court enter an Order sanctioning Intervenor-

Plaintiff Annie Smith (“Smith”), the mother of Decedent Anthony Lamar Smith, for her failure

to participate in court-ordered mediation, by issuing a ruling stating that to the extent Smith has a

claim relating to the allegations asserted in A.B.S.’s Motion for Discovery Sanctions, any such

claim is extinguished as a sanction for her failure to participate in court-ordered mediation.

       In response to the Joint Motion, on December 21, 2018, Smith filed her Response to the

Joint Motion of Plaintiff A.B.S. and Defendant’s Motion for Approval of Settlement, Entry of

Judgment and Sanctions (Doc. 207) (“Response”). In her Response Smith claims, incorrectly,

that the Missouri wrongful death statute § 537.080 entitles her to a portion of the Proposed

Settlement. Doc. 207, pp. 2, 7. For the following reasons, this Court should issue an order

approving the Proposed Settlement and finding that Smith is not entitled to any portion of the

Proposed Settlement.

                                           ARGUMENT

       In her Response, Smith misconstrues the nature of A.B.S.’s Motion for Discovery

Sanctions and the resulting Proposed Settlement by characterizing it as an enhancement to the

monetary settlement reached in 2013 in the underlying litigation. Contrary to Smith’s assertion,

however, the Proposed Settlement between the Board, A.B.S. and the AGO does not settle or

resolve a claim or cause of action stemming from the death of her Decedent Anthony Lamar

Smith. Rather, the Proposed Settlement merely resolves and settles A.B.S.’s claim that certain

documents were withheld from her during discovery in 2013. In her Motion for Discovery

Sanctions, A.B.S. asked this Court to impose discovery sanctions pursuant to FRCP 26(g), FRCP

37, and its historic inherent authority. Doc. 104, p. 14. In her briefing, A.B.S. explicitly

acknowledged that her Motion for Discovery Sanctions was not to be construed as an attempt to




                                                  2
Case: 4:12-cv-00202-JCH Doc. #: 208 Filed: 12/28/18 Page: 3 of 5 PageID #: 1086



set aside the monetary settlement reached in the underlying litigation: “The Motion is indeed not

one challenging the finality of the underlying litigation. The Motion is directed to rectifying

abuses of the discovery process.” Doc. 125, p. 5. Hence, the Proposed Settlement resulting from

ABS’s Motion for Discovery Sanctions in no way represents an enhancement of the settlement

reached in 2013 in the underlying lawsuit. The settlement merely resolves claims asserted in

A.B.S.’s motion seeking redress for alleged discovery violations.

       Moreover, to be clear, Smith was not and is not a movant with regard to A.B.S’s Motion

for Discovery Sanctions. Smith did not propound the discovery requests at issue in A.B.S.’s

Motion for Discovery Sanctions, and in fact, Smith did not participate in discovery in any

capacity in the underlying litigation. Smith never propounded discovery requests upon the Board

in the underlying litigation and therefore has no basis for seeking discovery sanctions against it.

       Nevertheless, in her Response, Smith asserts that she is entitled to a portion of the

Proposed Settlement pursuant to Missouri’s wrongful death statute, § 537.080. Doc. 207, p. 7.

Smith’s reliance on § 537.080 illustrates her misunderstanding of procedural posture and basis

for A.B.S.’s Motion for Discovery Sanctions and the nature of the resulting Proposed Settlement.

The Proposed Settlement does not resolve or settle A.B.S.’s underlying action for wrongful

death; both Plaintiff and Board agree that claim was fully and finally resolved in 2013. Rather,

the Proposed Settlement merely resolves A.B.S.’s claim that she is entitled to discovery

sanctions pursuant to FRCP 26(g), FRCP 37, and this Court’s inherent authority. Doc. 104, p. 14.

The Missouri wrongful death statute is wholly irrelevant to that analysis and does not entitle

Smith to a portion of a settlement resolving an allegation by A.B.S. that the Board and AGO

committed a discovery violation.




                                                 3
Case: 4:12-cv-00202-JCH Doc. #: 208 Filed: 12/28/18 Page: 4 of 5 PageID #: 1087



       This Court should further rule that to the extent it finds that Smith has any claim related

to the Board or AGO’s handling of discovery in the underlying litigation, any such claim is

extinguished as a sanction for Smith’s failure to participate in court-ordered mediation relating to

A.B.S.’s Motion for Discovery Sanctions. On September 18, 2018, the Court entered its ADR

Referral Order referring this matter to mediation (Doc. 180). Mediation occurred on October 3,

2018 and October 10, 2018. The Board, the AGO, Christina Wilson, next friend for A.B.S.,

counsel for A.B.S. attended and participated in good faith. However, neither Smith nor her

counsel attended either mediation date, nor did Smith submit a position paper in compliance with

the Court’s ADR Referral Order. Smith’s failure to timely assert her instant claim and participate

in Court-ordered mediation is vexatious and has prejudiced the Plaintiff and Respondents by

causing undue delay and increasing litigation costs, and this Court should sanction Smith by

issuing an order that to the extent Smith has any claim related to the Board or AGO’s handling of

discovery in the underlying litigation, any such claim is extinguished.

                                         CONCLUSION

       This Court should find that Smith is not entitled to an apportionment of the Proposed

Settlement because Smith was not a movant with regard to A.B.S.’s Motion for Discovery

Sanctions, and in any event, Smith has no basis for recovering discovery sanctions pursuant to

FRCP 26(g), FRCP 37, or this Court’s inherent authority because she never propounded any

discovery requests upon the Board.

       This Court should further rule that to the extent that Smith has any claim related to the

Board or AGO’s handling of discovery in the underlying litigation, such claim is extinguished as

a sanction for her failure to participate in the mediation process pursuant to this Court’s order.




                                                  4
Case: 4:12-cv-00202-JCH Doc. #: 208 Filed: 12/28/18 Page: 5 of 5 PageID #: 1088



       WHEREFORE Respondent St. Louis Board of Police Commissioners respectfully

requests that this Honorable Court approve the Proposed Settlement and enter an Order finding

that Intervenor-Plaintiff Annie Smith is not entitled to an apportionment of the monetary

settlement.

                                             Respectfully submitted,

                                             JULIAN BUSH
                                             CITY COUNSELOR

                                          By: /s/ Erin K. McGowan
                                            Erin K. McGowan #64020MO
                                            Associate City Counselor
                                            City Hall, Room 314
                                            St. Louis, MO 63103
                                            314.622.3361
                                            FAX: 314.622.4956
                                            McGowanE@stlouis-mo.gov




                                CERTIFICATE OF SERVICE

       I hereby certify that on December 28, 2018 the foregoing was electronically filed with the
Clerk of the Court to be served by operation of the Court’s electronic filing system on all
attorneys of record.

                                             /s/ Erin K. McGowan




                                                5
